

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
In consideration of the mutual covenants contained herein, Energizer Holdings,
Inc. (“Company”), and _______________________ (“Recipient”) hereby agree as
follows:
ARTICLE I.
COMPANY COVENANTS
Company hereby covenants:
1.Award.
The Company, pursuant to the Energizer Holdings, Inc. Omnibus Incentive Plan
(the “Plan”), grants to Recipient a Restricted Stock Unit Award (“Performance
Units”) of __________________ restricted common stock units (“Target Performance
Units”). This Award Agreement is subject to the provisions of the Plan and to
the following terms and conditions.
2.Vesting; Payment.
Vesting of the Performance Units is contingent upon achievement of performance
targets for the period from October 1, ____ through September 30, _____ (the
“Performance Period”). Provided that such Performance Units have not been
forfeited pursuant to Section 5 below, a number of Performance Units will vest
on the last date of the Performance Period (the “Vesting/Payment Date”) as
follows.
Whether and to what extent the Target Performance Units shall vest shall be
determined by comparing the Company’s Adjusted Cumulative Earnings Per Share
(“EPS”) and Free Cash Flow as a Percentage of Sales (“FCF”) during the
Performance Period. Threshold, target, and stretch performance during the
Performance Period are set forth in the chart below:



MetricAdjusted Cumulative Earnings Per SharePerformance
LevelThresholdTargetStretchGoal




MetricFree Cash Flow as a Percentage of Sales (50%)Performance
LevelThresholdTargetStretchGoal






--------------------------------------------------------------------------------



Upon attainment of “threshold” performance for the Performance Period in either
EPS or FCF, 25% of the Target Performance Units will vest, with 50% of such
Target performance Units vesting upon attainment of “threshold” performance for
both EPS and FCF.
Upon attainment of “target” performance for the Performance Period in either EPS
or FCF, 50% of the Target Performance Units will vest, with 100% of such Target
performance Units vesting upon attainment of “target” performance for both EPS
and FCF.
Upon attainment of “stretch” performance for the Performance Period in either
EPS or FCF, 100% of the Target Performance Units will vest, with 200% of such
Target performance Units vesting upon attainment of “stretch” performance for
both EPS and FCF.
In the event either EPS or FCF performance is between threshold and target or
target and stretch performance for a Performance Period, the awards will
proportionally vest between 25% and 50% or 50% and 100% proportionally, based
upon linear interpolation with increases at 1/10th of 1% increments between each
percentage. No payment under this performance goal will be made for Company
performance below threshold.
For purposes of this Agreement, Adjusted Cumulative Earnings Per Share means the
cumulative “diluted earnings per share”, (determined in accordance with
generally accepted accounting principles) as reasonably determined by the
Company and approved by the Committee, adjusted to account for:
◦the effects of acquisitions; divestitures; stock split-ups; stock dividends or
distributions; recapitalizations; warrants or rights issuances or combinations;
exchanges or reclassifications with respect to any outstanding class or series
of the Company’s common stock;
◦a corporate transaction, such as any merger of the Company with another
corporation; any consolidation of the Company and another corporation into
another corporation; any separation of the Company or its business units
(including a spin-off or other distribution of stock or property by the
Company);
◦any reorganization of the Company; or any partial or complete liquidation by
the Company; or sale of all or substantially all of the assets of the Company;
◦the exclusion of non-consolidated subsidiaries;
◦unusual or non-recurring accounting impacts or changes in accounting standards
or treatment;
◦costs associated with events such as plant closings, sales of facilities or
operations; and business restructurings; or
◦unusual or extraordinary items (as reported within our external filings).
2



--------------------------------------------------------------------------------



For purposes of this Agreement, Free Cash Flow as a Percentage of Sales means
the Free Cash Flow generated during the Performance Period divided by the sales
during the Performance Period.
For purposes of this Agreement Free Cash Flow means Free cash flow means net
earnings plus depreciation and amortization plus share based payments plus
changes in working capital plus changes in other assets and liabilities minus
capital expenditures. For purposes of this definition, working capital is
measured at the beginning and the end of the Performance Period, and consists of
(i) accounts receivables less the portion of accrued liabilities representing
trade allowance, plus (ii) inventories minus (iii) accounts payable. All inputs
used in calculating Free Cash Flow shall be adjusted for:
◦the effects of acquisitions; divestitures; or recapitalizations;
◦a corporate transaction, such as any merger of the Company with another
corporation; any consolidation of the Company and another corporation into
another corporation; any separation of the Company or its business units
(including a spin-off or other distribution of stock or property by the
Company);
◦any reorganization of the Company; or any partial or complete liquidation by
the Company; or sale of all or substantially all of the assets of the Company;
◦the exclusion of non-consolidated subsidiaries;
◦unusual or non-recurring accounting impacts or changes in accounting standards
or treatment;
◦costs associated with events such as plant closings, sales of facilities or
operations; and business restructurings; or
◦unusual or extraordinary items (as reported within our external filings).
For purposes of this Agreement, Free Cash Flow as a Percentage of Sales and all
relevant inputs shall be determined on a global basis for the Company.
Any adjustments under the terms of this Agreement shall be determined by the
Human Capital Committee of the Board of Directors of the Company (“Committee”)
in its sole and absolute discretion until the Vesting/Payment Date. The
Committee may also otherwise reduce or eliminate any vesting called for by the
terms of this Agreement at any time in its sole and absolute discretion until
the Vesting/Payment Date.
Upon vesting, as described above, the Company shall transfer to the Recipient or
his or her beneficiary one share of the Company’s $0.01 par value Common Stock
(“Common Stock”) for each Performance Unit that so vests on the last day of the
Performance Period. Such shares of Common Stock shall be issued to the Recipient
or his or her beneficiary on the Vesting/Payment Date and shall be valued as of
market close on September 28, 2018. Any Performance Units that are scheduled to
vest on such Vesting/Payment Date that do not so vest because the threshold
3



--------------------------------------------------------------------------------



performance criteria related to such Performance Units was not achieved shall be
forfeited and the Recipient and his or her beneficiaries will have no further
rights with respect thereto.
3.Additional Cash Payment.
On the Vesting/Payment Date on which Performance Units vest (or the date of
transfer of accelerated Performance Units pursuant to Section 4 below), the
Company shall pay the Recipient or his or her beneficiary an amount equal to the
amount of cash dividends, if any, that would have been paid to the Recipient
between the Effective Date and such Vesting/Payment Date had vested shares of
Common Stock been issued to the Recipient in lieu of the Performance Units that
so vested as well as any cash dividend for which the record date has passed but
the payment date has not yet occurred. Such amounts shall be paid in a single
lump-sum on such Vesting/Payment Date or as soon as practicable following an
accelerated vesting payment described in Section 4 which requires payment prior
to the Vesting/Payment Date. No interest shall be included in the calculation of
such additional cash payment.
4.Acceleration.
Notwithstanding the provisions of Section 2 above, the Target Performance Units
then outstanding will immediately vest in the event of the Recipient’s death.
Notwithstanding the foregoing or the provisions of Section 2 above, a Pro-Rata
Portion of Units then outstanding will immediately vest in the event of:
1.Recipient’s Disability; or
2.the Recipient’s voluntary Termination of Employment more than twelve (12)
months after the Date of Grant and Recipient, as of the date of such Termination
of Employment (i) is at least 55 years of age, and (ii) has ten (10) or more
Years of Service. (together, the “Age and Service Requirements”).
Notwithstanding the foregoing or the provisions of Section 2 above, the Target
Performance Units are subject to the provisions of the Plan set forth in Section
IX.G. - “Effect of a Change of Control”.
Upon vesting, as described in this Section 4, other than as a result of
voluntary Termination of Employment upon satisfaction of the Age and Service
Requirements, the Company shall transfer to the Recipient or his or her
beneficiary one share of the Company’s Common Stock for each Performance Unit
that so vests. Any shares so transferrable shall be issued to the Recipient or
his or her beneficiary on, or as soon as practicable after the date of such
accelerated vesting, but in no event later than the last day of the calendar
year in which such event occurs or, if later, the 15th day of the third calendar
month following the month in which such vesting event occurs.
Upon vesting, as described in this Section 4, as a result of voluntary
Termination of Employment upon satisfaction of the Age and Service Requirements,
the Company shall transfer
4



--------------------------------------------------------------------------------



to such Recipient one share of the Company’s Common Stock for each Performance
Unit that so vests at the same time that he or she would have received such
transfer if his or her employment had not terminated, in accordance with the
payment terms in Section 2.
5.Forfeiture.
All rights in and to any and all Performance Units granted pursuant to this
Award Agreement, and to any shares of Common Stock that would be issued to the
Recipient in connection with the vesting of such Performance Unit, which have
not vested by the Vesting/Payment Date, as described in Section 2 above, or as
described in Section 4 above, shall be forfeited. In addition, except as
provided below in this Section 5, all rights in and to any and all Performance
Units granted pursuant to this Award Agreement which have not vested in
accordance with the terms hereof, and to any shares of Common Stock that would
be issued to the Recipient in connection with the vesting of such Performance
Unit, shall be forfeited upon:
3.the Recipient’s involuntary Termination of Employment;
4.the Recipient’s voluntary Termination of Employment except following
satisfaction of the Age and Service Requirements or except under the
circumstances described in Section IX.G. of the Plan; or
5.a determination by the Committee that the Recipient engaged in Competition (as
defined in the Plan) with the Company or other conduct contrary to the best
interests of the Company in violation of Article II of this Agreement.
6.Shareholder Rights; Adjustment of Units.
Recipient shall not be entitled, prior to the issuance of shares of Common Stock
in connection with the vesting of a Performance Unit, to any rights as a
shareholder with respect to such shares of Common Stock, including the right to
vote, sell, pledge, transfer or otherwise dispose of the shares. Recipient
shall, however, have the right to designate a beneficiary to receive such shares
of Common Stock under this Award Agreement, subject to the provisions of Section
V of the Plan. The number of Performance Units credited to Recipient shall be
adjusted in accordance with the provisions of Section IX(F) of the Plan.
7.Other.
The Company reserves the right, as determined by the Committee, to convert the
Performance Units granted pursuant to this Award Agreement to a substantially
equivalent award and to make any other modification it may consider necessary or
advisable to comply with any applicable law or governmental regulation, or to
preserve the tax deductibility of any payments hereunder. Notwithstanding the
foregoing, the Company shall not so convert such Performance Units to the extent
such conversion could result in the imposition of negative tax consequences for
the Recipient under Code Section 409A. Shares of Common Stock shall be withheld
in satisfaction of federal, state, and local or other international withholding
tax obligations arising upon the vesting of Units. Shares of Common Stock
tendered as payment of required
5



--------------------------------------------------------------------------------



withholding shall be valued at the Fair Market Value of the Company’s Common
Stock on the date such withholding obligation arises.
8.Code Section 409A.
It is intended that this Award Agreement either be exempt from or comply with
the requirements of Code Section 409A. The Plan will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Code Section 409A will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by Code Section 409A). Notwithstanding any
other provision of this Award Agreement or the Plan to the contrary, if a
Recipient is considered a “specified employee” for purposes of Code Section
409A, any payment that constitutes “deferred compensation” within the meaning of
Code Section 409A that is otherwise due to the Recipient as a result of such
Recipient’s “separation from service” under this Award Agreement or the Plan
during the six- month period immediately following Recipient’s “separation from
service” shall be accumulated and paid to the Recipient on the date that is as
soon as administratively feasible after six months following such “separation
from service”.
9.Definitions.
Except as otherwise provided below, all defined terms in this Award Agreement
shall have the same meaning as such defined term has in the Plan:
Disability shall mean the Recipient is unable to perform the required duties in
relation to their current occupation by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Pro-Rata Portion of Units shall mean a the number of Target Performance Units
subject to this Award Agreement multiplied by a fraction, the numerator of which
is the number of months in the Performance Period which begins on the date of
this Award Agreement and ends on the date of the relevant vesting acceleration
event described in Section 4 above, and the denominator of which is the number
of months in the Performance Period.
Termination of Employment shall mean a “separation from service” with the
Company and its Affiliates, within the meaning of Code Section 409A.
Years of Service shall mean the number of years of service the Recipient is
credited with for vesting purposes under any U.S. qualified plan maintained by
the Company, regardless of whether the Recipient is a participant in such plan.
ARTICLE II.
RECIPIENT COVENANTS
Recipient hereby covenants:
1.Confidential Information.
6



--------------------------------------------------------------------------------



By executing this Award Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my employment by the Company or an affiliate. The
foregoing shall not apply to information that (a) was known to the public prior
to its disclosure to me; (b) becomes known to the public subsequent to
disclosure to me through no wrongful act of mine or any of my representatives;
or (c) I am required to disclose by applicable law, regulation or legal process
(provided that I provide the Company with prior notice of the contemplated
disclosure and reasonably cooperate with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (a) or (b) of the preceding sentence, my obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.
2.Non-Competition.
By executing this Award Agreement, I acknowledge that my services are of a
unique nature for the Company that are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the two (2) year period thereafter, I agree that I will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which I have been
involved to any extent (on other than a de minimus basis) at any time during the
two (2) year period ending with my date of termination, in any locale of any
country in which the Company or any of its affiliates conducts business. This
subsection shall not prevent me from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business. I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.
3.Non-Solicitation.
During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (a) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to hire or to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or (b) any customer of the Company or any affiliate to purchase
goods or services then sold by the Company or any
7



--------------------------------------------------------------------------------



affiliate from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.
I agree that the foregoing restrictions are reasonable, necessary, and
enforceable in order to protect the Company’s trade secrets, confidential and
proprietary information, goodwill, and loyalty.
4.Non-Disparagement.
I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Award Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.
5.Reasonableness.
In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.
6.Equitable Relief.
(a) I acknowledge that the restrictions contained in this Article II are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the Company would not have granted me this Award Agreement
in the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further
represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Award Agreement, and I have had full
opportunity, prior to agreeing to accept this Award Agreement, to review
thoroughly its terms and provisions with my counsel.
(b) I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
(c) I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in a manner permitted by law.
8



--------------------------------------------------------------------------------



7.Waiver; Survival of Provisions.
The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Award Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Award Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.
8.Governing Law.
All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.
ARTICLE III.
OTHER AGREEMENTS
1.Notices.
Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.
2.     Entire Agreement.
This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto; provided that, no consent by the
Recipient is required to the extent the Company desires to accelerate payment
under this Award Agreement in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4). This Award Agreement constitutes the only
agreement between the parties hereto with respect to the matters herein
contained.
3.     Waiver.
No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto. No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.
4.     Counterparts; Effect of Recipient’s Signature.
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall
9



--------------------------------------------------------------------------------



become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party, it being understood that both parties
need not sign the same counterpart. The provisions of this Award Agreement shall
not be valid and in effect until such execution by both parties. By the
execution of this Award Agreement, Recipient signifies that Recipient has fully
read, completely understands, and voluntarily agrees with this Award Agreement
consisting of ten (10) pages and knowingly and voluntarily accepts all of its
terms and conditions.
5.     Effective Date.
This Award Agreement shall be deemed to be effective as of the date executed by
the Company below.


10




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company duly executed this Award Agreement as of
_______________ and Recipient duly executed this Award Agreement upon
Recipient’s electronic acceptance of the award.

ACKNOWLEDGED AND ACCEPTED:ENERGIZER HOLDINGS, INC.
                        
Recipient
By:                         
Alan Hoskins
Chief Executive Officer



11
125688650_3